Citation Nr: 0610738	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  04-26 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by: Texas Veterans Commission


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 2000 to August 
2003.

This matter is before the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In July 2003 the veteran had submitted a VA application for 
compensation, seeking benefits relating to his hepatitis C, 
but the RO denied service connection.  In January 2004, the 
veteran timely filed a Notice of Disagreement (NOD), and in 
May 2004, VA provided the veteran with a Statement of the 
Case (SOC). 

In July 2004 the veteran timely filed a substantive appeal 
with the Board.  No hearing was held on this matter.       
 

FINDINGS OF FACT

1.	A diagnosis of hepatitis C was not noted on the veteran's 
Enlistment Report.

2.	Hepatitis C became manifest during the veteran's active 
service.

3.	The evidence does not clearly and unmistakably demonstrate 
that the veteran's hepatitis C preexisted service.

4.	The veteran's hepatitis C is chronic and the same disease 
currently persists.


CONCLUSION OF LAW

The presumption of soundness has not been rebutted; the 
veteran's hepatitis C was incurred during service.  38 
U.S.C.A. §§ 1110, 1111, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The enactment of the Veterans Claims Assistance Act of 2000 
(the VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) significantly changed the law prior to the 
pendency of this claim.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA provisions 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, and they redefine the obligations of VA with 
respect to the duty to assist the veteran with his claim.  In 
the instant case, the Board has rendered a decision in favor 
of the veteran, finding that service connection for hepatitis 
C is warranted, and therefore, a further discussion of the 
VCAA duties is unnecessary at this time.  It should be noted, 
however, that any potential defects in notice, as would be 
demonstrated by a failure to notify the veteran of all five 
elements of a service connection claim (to include the type 
of evidence necessary to establish a disability rating and 
the effective date for the claimed disability), or assistance 
provided by VA could be cured by RO notification prior to its 
determination of a proper disability rating and effective 
date for the veteran's service-connected disability.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004) 
(holding that proper VCAA notice must "precede an initial 
unfavorable [RO] decision").  See also Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506, -- Vet. App. --, 2006 WL 
519755, at *10 (U.S. Vet. App. Mar. 3, 2006), which held that 
the VCAA notice requirements contained in 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.   






II. Law and Regulations

a. Service Connection
The United States Court of Appeals for Veterans Claims 
(Court) has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); accord Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").  Thus, 
evidence establishing only a past disability will not suffice 
for the purposes of a service connection claim.  Caluza, 
supra; Brammer, supra; see Chelte, supra.

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty . . . for any 
disease or injury that was incurred in or aggravated by" 
such service.  Caluza, 7 Vet. App. at 505.  VA may grant 
service connection, despite a diagnosis after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the veteran incurred the disease during 
service.  See 38 C.F.R. § 3.303(d); accord Caluza, supra 
("When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact 'incurred' during 
the veteran's service, or by evidence that a presumption 
period applied").    

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status are 
not adequate, as they do not constitute competent medical 
evidence.  Moray v. Brown, 5 Vet. App. 211, 214 (1993) ("lay 
persons are not competent to offer medical opinions").  
Alternatively, a veteran can establish a nexus between 
service and the current disability by offering medical or lay 
evidence of continuity of symptomatology and medical evidence 
of a nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117, 120 
(1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

Additionally, 38 C.F.R. § 3.303(b) "provides an alternative 
method of demonstrating entitlement to service connection" 
for chronic conditions.  Rose v. West, 11 Vet. App. 169, 172 
(1998) (Emphasis in original); accord Cotant v. Principi, 17 
Vet. App. 116, 133 (2003); Savage, 10 Vet. App. at 495-96 
(noting that § 3.303(b) provides a "substitute way of 
showing in-service incurrence and medical nexus") (Emphasis 
in original); see 38 C.F.R. § 3.303(b) ("Chronicity and 
continuity").  It provides that "[w]ith chronic disease 
shown as such in service . . . subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes."  38 C.F.R. §. 3.303(b); accord Savage, 
supra, at 495 (noting that a veteran may employ § 3.303(b) 
"when the evidence demonstrates: (1) that the veteran had a 
chronic disease in service, or during an applicable 
presumption period . . . and (2) that the veteran presently 
has the same condition").  

In order to demonstrate the existence of a chronic disease in 
service, the record must reflect "a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word 'Chronic.'"  38 C.F.R. §. 3.303(b).  
Further, "[w]hen the disease identity is established . . . 
there is no requirement of evidentiary showing of 
continuity."  38 C.F.R. §. 3.303(b).   

b. Presumption of Sound Condition 
38 U.S.C.A. § 1111 sets forth governing principles relating 
to the presumption of a wartime veteran's soundness of 
condition upon entry to service.  38 U.S.C.A. § 1111 (West 
2005) (entitled "Presumption of sound condition").  It 
provides that "every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service."  38 U.S.C.A. § 1111.  The implementing regulation, 
38 C.F.R. § 3.304(b), similarly provides that "[t]he veteran 
will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted."  38 C.F.R. § 3.304(b).  A 
wartime veteran thus enjoys an initial presumption of sound 
condition upon service entry if the enlistment records do not 
reflect that the veteran has a disease or injury that 
subsequently becomes manifest during service.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (2004) (noting that "[w]hen no 
preexisting condition is noted upon entry to service, the 
veteran is presumed to have been sound upon entry," but that 
"if a preexisting disorder is noted upon entry to service, 
the veteran cannot bring a claim for service connection for 
that disorder"); see 38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  

Such an initial presumption, however, is not absolute and may 
be rebutted.  Wagner, 370 F.3d at 1092, 1096, 1097.  The 
United States Court of Appeals for the Federal Circuit has 
interpreted § 1111 to "permit[] the government to overcome 
the presumption of soundness" upon a two-prong showing: it 
"must show clear and unmistakable evidence of both a 
preexisting condition and a lack of in-service aggravation to 
overcome the presumption of soundness for wartime service . . 
. ."  Id.  If the government fails to demonstrate either 
prong, the rebuttal fails and the soundness presumption 
remains.  See id., at 1096, 1097 (recognizing that the 
government's failure to rebut the soundness presumption means 
that "the veteran's claim is one for service connection"); 
see also Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993) 
(noting that if a veteran's disease "was first diagnosed 
while in service, the burden of proof is on the government to 
rebut the presumption of sound condition upon induction by 
showing that the disorder existed prior to service and, if 
the government meets this requirement, by showing that the 
condition was not aggravated in service") (Emphasis added).  
The government's "burden of proof is a formidable one," 
Kinnaman, surpa, and it "means that an item cannot be 
misinterpreted and misunderstood, i.e., it is undebatable."  
Vanerson v. West, 12 Vet. App. 254, 258 (1999); accord 
Cotant, 17 Vet. App. at 131 (noting that "[t]he clear-and-
unmistakable-evidence standard is an 'onerous' one"). 

III. Analysis

In the instant case, the Board finds that the presumption of 
soundness embodied in 38 U.S.C.A. § 1111 and 38 C.F.R. § 
3.304(b) applies and has not been rebutted by clear and 
unmistakable evidence that the veteran's hepatitis C existed 
prior to service.  Additionally, the Board concludes that 
because the veteran's hepatitis C is "chronic" and was 
"shown as such in service," and that the subsequent and 
continued manifestations of hepatitis C are from the "same 
chronic disease" and not from any intercurrent causes, 
service connection is warranted pursuant to 38 C.F.R. § 
3.303(b).     

a. Presumption of Soundness

Initial Presumption
The veteran's Report of Medical History for Army Enlistment 
and accompanying Report of Medical Examination (collectively, 
Enlistment Report), dated July 2000, discloses no diagnosis 
or symptoms of hepatitis C.  The medical examination reflects 
no testing for hepatitis C, and the veteran indicated that he 
neither currently nor previously had hepatitis C.  Because 
the Enlistment Report did not record a hepatitis C condition, 
it was not "noted" at his entrance into service within the 
meaning of 38 C.F.R. § 3.304(b).  Accordingly, the initial 
presumption of soundness attaches.  Wagner, 370 F.3d at 1096 
("When no preexisting condition is noted upon entry to 
service, the veteran is presumed to have been sound upon 
entry").   

Rebuttal
The initial presumption has not been rebutted, as the record 
does not show by clear and unmistakable evidence that the 
veteran had a pre-service hepatitis C condition; that is, it 
does not present evidence that renders this issue 
"undebatable."  Vanerson, 12 Vet. App. at 258.  
Accordingly, the presumption of soundness upon entry remains 
intact.

Numerous pieces of evidence leave open the question of when 
the veteran contracted hepatitis C, and because the record 
can neither confirm nor refute whether the veteran contracted 
the disease prior to enlistment or thereafter, the issue 
remains debatable.  For example, as noted above, the 
veteran's July 2000 Enlistment Report offered no indication 
of hepatitis.  Approximately one and a half months after 
enlisting in the Army, on September 19, 2000, the veteran 
donated blood at a local blood bank.  In early October 2000, 
the blood bank contacted the veteran to inform him that 
routine screening of the blood had revealed his diagnosis of 
hepatitis C.  According to the evidence in the claims file, 
this was the first time the veteran had been diagnosed with 
or became aware of his condition.  While the short time 
period between the veteran's enlistment in August 2000 and 
the September 2000 blood draw, which yielded the diagnosis, 
could appear to weigh against a determination that he 
incurred the disease during service and not prior thereto, 
one cannot rule out the possibility that he contracted 
hepatitis C during that short window, given the parenteral 
nature of the disease, which allows it to be contracted 
immediately upon exposure.  See 1 Gerald L. Mandell, MD et 
al., Principles and Practice of Infectious Diseases 1433 (6th 
ed. 2005) (noting that hepatitis C "is spread predominantly 
by parenteral routes").  Moreover, medical treatises, upon 
which the Board may rely; Thurber v. Brown, 5 Vet. App. 119, 
122 (1993) ("the BVA is always free to supplement the record 
by . . . citing recognized medical treatises in its decisions 
that clearly support its ultimate conclusions") (Emphasis in 
original); reveal that blood tests can detect the presence of 
the hepatitis C virus within days after exposure.  Mandell, 
supra ("After infection with HCV [hepatitis C virus], HCV 
RNA [ribonucleic acid] becomes detectable in the serum within 
days to 8 weeks"); accord Lee Goldman, MD et al., Cecil 
Textbook of Medicine 915 (22d ed. 2004) ("The clinical 
course of acute hepatitis C . . . begins with an incubation 
period that ranges from 15 to 120 (mean 50) days.  During the 
incubation period, often within 1 to 2 weeks of exposure, HCV 
RNA can be detected by sensitive assays such as reverse 
transcriptase polymerase chain reaction (PCR)") (Emphasis 
added).  An October 2000 correspondence from the blood bank 
to the veteran indicates that he underwent PCR and RNA 
testing, and thus, it is possible that he contracted the 
disease within the 50-day period between his August 1, 2000 
enlistment and September 19, 2000 test.  Although the record 
does not disclose that the veteran came into contact with any 
instruments or persons infected with hepatitis C during 
service, nothing in the record clearly and unmistakably 
demonstrates that the veteran contracted hepatitis C prior to 
service, and therefore, the presumption of soundness is not 
rebutted.

The service medical records (SMRs) likewise do not decisively 
illuminate when the veteran contracted the disease.  An 
October 2000 SMR, dated shortly after the blood bank 
notification, indicates that the veteran's hepatitis C 
"Occurred on active duty."  An October 19, 2000 medical 
report, in contrast, reflects the treating physician's 
assessment that "HEP C - EPTS," that is, that the veteran's 
disease "existed prior to service."  Neither report, 
however, expands on the cause or origin of the veteran's 
hepatitis C, nor do they discuss, analyze or seek to 
investigate when the veteran may have contracted the disease.  
Accordingly, these reports do not constitute clear and 
unmistakable evidence demonstrating that the veteran had 
contracted hepatitis C prior to service.  

Other SMRs likewise do not offer clear and unmistakable 
evidence that the veteran's disability existed prior to 
service.  A physician's notation in a September 2002 
Chronological Record of Medical Care states that "[the 
patient] has Brother [with] HepC who is being treated for it 
. . . ."  Even assuming the accuracy of the notation, which 
the veteran disputes in a July 2004 correspondence, the Board 
notes that it fails to offer a temporal context of when the 
brother allegedly contracted the disease, either before or 
after the veteran.  This leaves open the question of whether 
the brother could have passed the disease to the veteran or 
vice versa, which similarly leaves unanswered the key 
question of when the veteran contracted this disease.  
Accordingly, this report does not represent undebatable 
evidence of a pre-service hepatitis C diagnosis.  

The record contains no evidence of the hepatitis C risk 
factors of intravenous drug use, blood transfusions, or 
sexually transmitted diseases before his August 2000 
enlistment up until the veteran's September 2000 blood draw, 
which yielded the in-service hepatitis C diagnosis.  
Additionally, although the veteran's Enlistment Report 
reflects that the veteran had a tattoo upon service entry, 
which qualifies as a hepatitis C risk factor, nothing in the 
record definitively links the tattoo and the veteran's 
contraction of hepatitis C.  Construing the record in a light 
most favorable to the veteran, the Board concludes that, at 
the very least, it is inconclusive whether the pre-service 
tattoo was the source of the veteran's hepatitis C.  See 
Wensch v. Principi, 15 Vet. App. 362, 367 (2001) 
(acknowledging that "veterans enjoy the 'benefit of the 
doubt' with regard to factual issues material to their claims 
if the evidence is in equipoise"); accord 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102. 

Moreover, the veteran's lack of displayed hepatitis C 
symptoms upon service entry does not clearly and unmistakably 
demonstrate that he had the disease prior to service.  The 
absence of signs of the disease upon his August 2000 service 
entry could indicate equally that the veteran either did not 
have the disease at that time or that he had the disease, but 
was asymptomatic.  Under these circumstances, the evidence of 
record does not defeat the soundness presumption of § 1111 by 
demonstrating clearly and unmistakably that the veteran had 
contracted hepatitis C prior to his August 2000 enlistment.  
In light of all the evidence of record, the Board concludes 
that the presumption of soundness has not been rebutted, and 
therefore, the presumption remains intact.

b. Service Connection for Disease Shown to be Chronic In 
Service
Having established that the evidence fails to rebut the 
presumption of soundness, the Board now turns to an analysis 
of the merits of the veteran's service connection claim.  The 
Board concludes that the evidence of record establishes 
service connection for hepatitis C, pursuant to 38 C.F.R. § 
3.303(b).

The record reflects that the veteran's hepatitis C was shown 
to be chronic while in service, as required by § 3.303(b).  
Stedman's Medical Dictionary defines "chronic hepatitis" as 
that which "persist[s] for more than six months . . . ."  
See Stedman's Medical Dictionary 809 (27th ed. 2000).  The 
veteran's SMRs show a persistent diagnosis of hepatitis C 
over a significant span of time, from October 2000, the date 
the veteran first became aware of his condition, to August 
2003.  This years-long diagnosis therefore fits with the 
medical definition of "chronic hepatitis."  See Stedman's 
Medical Dictionary 809 (27th ed. 2000).  Additionally, 
medical professionals who examined the veteran throughout his 
service tenure repeatedly characterized his hepatitis C as 
"chronic."  Thus, the record clearly establishes that the 
veteran's hepatitis C displayed chronicity in service, as 
required by 38 C.F.R. § 3.303(b). 

The record also reflects that the veteran continues to have 
chronic hepatitis C.  While the evidence reveals the 
veteran's efforts to treat his condition through medication, 
his SMRs demonstrate a progression of the disease over his 
period of service: When first diagnosed in October 2000, the 
veteran exhibited no symptoms of hepatitis C, but in the 
months and years that followed, his conditioned persisted 
into a chronic state, and by May 2003, his Physical Profile 
noted a "chronic liver condition," which often is 
associated with hepatitis C.  See Stedman's Medical 
Dictionary, supra, at 809.  The record contains no indication 
that the veteran's condition has improved, and in his January 
2004 NOD, the veteran complained of "major headaches" as a 
result of his prescribed hepatitis C medication.  Without any 
evidence of "intercurrent causes," the Board concludes that 
the veteran's "same chronic disease" continues to manifest 
itself within the purview of 38 C.F.R. §. 3.303(b).

IV. Conclusion 
For the reasons set forth above, the Board finds that service 
connection for hepatitis C is warranted.       
  


ORDER

Service connection for hepatitis C is granted.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


